Name: Commission Regulation (EEC) No 2889/86 of 18 September 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  food technology;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31986R2889Commission Regulation (EEC) No 2889/86 of 18 September 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter Official Journal L 267 , 19/09/1986 P. 0013 - 0013 Finnish special edition: Chapter 3 Volume 21 P. 0273 Swedish special edition: Chapter 3 Volume 21 P. 0273 *****COMMISSION REGULATION (EEC) No 2889/86 of 18 September 1986 amending Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1335/86 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EEC) No 1741/86 (4), introduced a scheme for the sale at reduced prices of intervention butter for direct consumption in the form of concentrated butter; Whereas Article 4 (4) of Regulation (EEC) No 3143/85 set time limits for the processing of butter into concentrated butter and the packaging thereof; whereas Commission Regulation (EEC) No 1325/86 (5) introduced a derogation from the time limit for contracts concluded before 1 May 1986, since the unfavourable trend in sales of concentrated butter meant that operators could not meet the time limit without running a considerable commercial risk, given their obligation under national provisions to display on packs a final date for use; whereas the advertising campaign just launched to promote the use of concentrated butter will not produce results for some time; whereas the time limit for contracts concluded before 1 May 1986 should therefore be further extended so that operators can benefit from the campaign; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 4 (4) of Regulation (EEC) No 3143/85, '1 September 1986' is replaced by '1 November 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 119, 8. 5. 1986, p. 19. (3) OJ No L 298, 12. 11. 1985, p. 9. (4) OJ No L 151, 5. 6. 1986, p. 20. (5) OJ No L 117, 6. 5. 1986, p. 14.